Counsel: I ask leave to reply double. Gary, J.: Have you given any notice of the application to reply double? Counsel: You gave me leave to reply. Gaby, J.: I gave you leave to reply, but that was not a double application. Why don’t you reply generally? The replication de injuña would be applicable in that ease. ■ Look in Smith’s Leading Cases as to the replication de injuria as to the action of assumpsit. Crogate’s Case, 1 Smith’s Lead. Cas. part I, pp. 247-262. I don’t make any order without notice to the other side. I don’t give leave to reply double without notice. Whenever there is necessity to apply to the court there must be notice to the other side.